307 S.W.2d 94 (1957)
George B. PARR, Appellant,
v.
The STATE of Texas, Appellee.
No. 29076.
Court of Criminal Appeals of Texas.
November 20, 1957.
Percy Foreman, Houston, Luther E. Jones, Corpus Christi, for appellant.
Sam Burris, Dist. Atty., Alice, Sidney P. Chandler, and Samuel C. Ratliff, Assts. *95 Atty. Gen., Wallace T. Barber, Dist. Atty., San Marcos, H. A. Triesch, County Atty., New Braunfels, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is conspiracy to commit a felony; the punishment, five years.
The indictment under which appellant was tried and convicted is the identical indictment which this Court, by the majority opinion in Donald v. State, 306 S.W.2d 360, held to be invalid because it showed upon its face that the offense charged was barred by limitation. The writer's views on the question are set forth in that case.
The disposition of this appeal is governed by the Donald case in which mandate has issued.
The judgment is reversed and the prosecution is ordered dismissed.